DETAILED ACTION
Claim(s) 1-14 are presented for examination. 
Claims 1, 13 and 14 are amended.
Claim 2 is canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Interview 
An Applicant initiated interview was conducted on January 6th, 2021 to provide clarification of the proposed claim amendments (see interview summary paper # 20210106).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 25th, 2021 was filed after the mailing date of the Non-Final Office action on September 25th, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments (see remarks pages 1-11 of 12) filed December 28th, 2020 with respect to rejection of claim(s) 1 and 3-14 under 35 U.S.C. § 103 have been fully considered but they are moot because the arguments do not apply to the references being used individually or in combination to teach the added limitations of the proposed amendment. 

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 8, 13 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Rajagopal et al. (US 2017/0188391 A1; also see provisional application # 62/272,045) Sartori et al. (US 2017/0238321 A1; also see provisional application # 62/294,541) hereinafter “Sartori” and provisional ‘541.

Regarding Claims 1 and 13,
	Rajagopal discloses a user equipment (UE) [see fig. 3, pg. 6, ¶98 lines 1-9, a UE “116”; also see provisional ‘045, fig. 7, pg. 14, lines 1-5, a UE “702” – “705”], comprising: 
	a transceiver [see fig. 3, pg. 6, ¶99 lines 1-8, a radio frequency (RF) transceiver “310”; also see provisional ‘045, fig. 7, pg. 14, lines 1-5, a radio frequency (RF) transceiver]; 
	at least one processor [see fig. 3, pg. 6, ¶99 lines 1-8, a processor “340”; also see provisional ‘045, fig. 7, pg. 14, lines 1-5, a processor]; and 
	at least one computer memory operably connected to the at least one processor and storing instructions that [see fig. 3, pg. 6, ¶99 lines 1-8, a memory “360” including an operating system (OS) “361” and one or more applications “362”; also see provisional ‘045, fig. 7, pg. 14, lines 1-5,  a memory], based on being executed by the at least one processor [see fig. 3, pg. 6, ¶99 lines 1-8, to be implemented by the processor “340”; also see provisional ‘045, fig. 7, pg. 14, lines 1-5, to be implemented by the processor], perform operations [see fig. 3, pg. 6, ¶99 lines 1-8, execute steps; also see provisional ‘045, fig. 7, pg. 14, lines 1-5, execute steps] comprising: 
	receiving [see fig. 14, pg. 14, ¶202 lines 1-12, sensing; also see provisional ‘045, fig(s). 3 & 5, pg. 11, lines 1-10, receiving], through the transceiver [see fig. 3, pg. 6, ¶99 lines 1-8, via the radio frequency (RF) transceiver “310”; also see provisional ‘045, fig. 7, pg. 14, lines 1-5, via the radio frequency (RF) transceiver], pattern information informing at least one subframe of a sensing window [see fig. 14, pg. 14, ¶202 lines 1-12, in a window between subframe n-a and subframe n-b to trigger resource selection/reselection; also see provisional ‘045, fig(s). 3 & 5, pg. 11, lines 1-10, synchronization information], wherein the at least one subframe of the sensing window is related with a certain subframe of a selection [see fig. 14, pg. 14, ¶202 lines 1-12, where n is the current subframe where resource selection and/or reselection is triggered immediately, possibly within 4 subframes of sensing higher priority traffic; also see provisional ‘045, fig(s). 3 & 4, pg. 10, lines 1-10, the IDFT filter maps the 504 QPSK symbols to 7 subframe (SF) symbols with 72 sub-carriers per symbol. The DMRS and the PSSS/SSSS symbols are multiplexed with the MIB-SL symbols to form the subframe (SF)] in a time domain [see pg. 9, ¶138 lines 1-6, in time domain; also see provisional ‘045, fig. 4, pg. 10, lines 7-8, in time-domain], performing a measurement [see fig. 12: Step: “1202”, pg. 13, ¶184 lines 1-6; ¶185 lines 7-10, perform energy sensing across all resources to investigate potential SA and data transmissions, with both SA decoding and energy measurement being supported for sensing in UE autonomous resource selection; also see provisional ‘045, fig. 5, pg. 10, lines 1-10, perform channel estimation and CFO estimation and correction] in the at least one subframe among subframes of the sensing window based on the pattern information [see fig. 14, pg. 14, ¶202 lines 1-12, based on two conditions, the UE senses in a window between subframe n-a and subframe n-b to trigger resource selection/reselection; also see provisional ‘045, fig(s). 3 & 4, pg. 10, lines 1-10, related to the DMRS and the PSSS/SSSS symbols multiplexed with the MIB-SL symbols to form the subframe (SF)]; and 
	determining a vehicle-to-everything (V2X) transmission resource in the selection window based on the measurement [see fig. 24: Step “2410”/”2430”, pg. 14, ¶259 lines 1-12, the UE determines whether PSSCH resources are available; the UE determines whether the PSCCH resources are available in frequency (f2); also see provisional ‘045, fig. 5, pg. 11, lines 1-10, determining whether or not the received bits have been decoded correctly].
	Rajagopal does not explicitly teach the certain subframe of the selection window can be used for the V2X transmission is “determined based on the measurement in the at least one subframe” of the sensing window.
[see fig. 7: Steps “720”/”730”, pg. 3, ¶41 lines 15-22, the UE determines the number of SAs it can decode over a number of subframes of the SA pool to average random fluctuations. The UE then determines the average resource occupancy load (G), which is a crude measurement of the load, the resource occupancy is measured by other means, such as performing energy measurements on the transmission resources comprising the V2X carrier; also see provisional ‘541, pg. 5, ¶24 lines 1-5, determine when to use sensing or when to use another resource allocation method for V2V communications; the UE determines the load on the V2X carrier].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the certain subframe of the selection window can be used for the V2X transmission is determined based on the measurement in the at least one subframe” of the sensing window as taught by Sartori in the system of Rajagopal for preventing unnecessary collisions using a bitmap appendage technique by adjusting the number of retransmissions of a given message [see Sartori pg.4, ¶49 lines 17-21].

Regarding Claim 4,
	The combined system of Rajagopal and Sartori discloses the method of claim 1.
	Rajagopal further discloses the pattern information is received through a Radio Resource Control (RRC) message [see pg. 9, ¶142 lines 1-6, an RRC message].

Regarding Claim 8,
	The combined system of Rajagopal and Sartori discloses the method of claim 1. 
	Rajagopal further discloses the UE communicates with another UE installed in a vehicle [see fig. 5, pg. 7, ¶117 lines 1-9, V2X communication between vehicle(s)].
Regarding Claims 14,
	Rajagopal discloses a processing apparatus configured to control a user equipment (UE) to operate in a wireless communication system [see fig. 3, pg. 6, ¶98 lines 1-9, a UE “116”; also see provisional ‘045, fig. 7, pg. 14, lines 1-5, a UE “702” – “705”], the processing apparatus [see fig. 3, pg. 6, ¶98 lines 1-9, the UE “116”; also see provisional ‘045, fig. 7, pg. 14, lines 1-5, the UE “702” – “705”] comprising: 
	at least one processor [see fig. 3, pg. 6, ¶99 lines 1-8, a processor “340”; also see provisional ‘045, fig. 7, pg. 14, lines 1-5, a processor]; 
	and at least one computer memory operably coupled to the at least one processor and storing instructions that [see fig. 3, pg. 6, ¶99 lines 1-8, a memory “360” including an operating system (OS) “361” and one or more applications “362”; also see provisional ‘045, fig. 7, pg. 14, lines 1-5,  a memory], based on being executed by the at least one processor [see fig. 3, pg. 6, ¶99 lines 1-8, to be implemented by the processor “340”; also see provisional ‘045, fig. 7, pg. 14, lines 1-5, to be implemented by the processor], perform operations [see fig. 3, pg. 6, ¶99 lines 1-8, execute steps; also see provisional ‘045, fig. 7, pg. 14, lines 1-5, execute steps] comprising: 
	receiving [see fig. 14, pg. 14, ¶202 lines 1-12, sensing; also see provisional ‘045, fig(s). 3 & 5, pg. 11, lines 1-10, receiving] pattern information informing at least one subframe of a sensing window [see fig. 14, pg. 14, ¶202 lines 1-12, in a window between subframe n-a and subframe n-b to trigger resource selection/reselection; also see provisional ‘045, fig(s). 3 & 5, pg. 11, lines 1-10, synchronization information], wherein the at least one subframe of the sensing window is related with a certain subframe of a selection window that is located after the sensing window [see fig. 14, pg. 14, ¶202 lines 1-12, where n is the current subframe where resource selection and/or reselection is triggered immediately, possibly within 4 subframes of sensing higher priority traffic; also see provisional ‘045, fig(s). 3 & 4, pg. 10, lines 1-10, the IDFT filter maps the 504 QPSK symbols to 7 subframe (SF) symbols with 72 sub-carriers per symbol. The DMRS and the PSSS/SSSS symbols are multiplexed with the MIB-SL symbols to form the subframe (SF)] in a time domain [see pg. 9, ¶138 lines 1-6, in time domain; also see provisional ‘045, fig. 4, pg. 10, lines 7-8, in time-domain]; 
	performing a measurement [see fig. 12: Step: “1202”, pg. 13, ¶184 lines 1-6; ¶185 lines 7-10, perform energy sensing across all resources to investigate potential SA and data transmissions, with both SA decoding and energy measurement being supported for sensing in UE autonomous resource selection; also see provisional ‘045, fig. 5, pg. 10, lines 1-10, perform channel estimation and CFO estimation and correction] in the at least one subframe among subframes of the sensing window based on the pattern information [see fig. 14, pg. 14, ¶202 lines 1-12, based on two conditions, the UE senses in a window between subframe n-a and subframe n-b to trigger resource selection/reselection; also see provisional ‘045, fig(s). 3 & 4, pg. 10, lines 1-10, related to the DMRS and the PSSS/SSSS symbols multiplexed with the MIB-SL symbols to form the subframe (SF)]; and 
	determining a vehicle-to-everything (V2X) transmission resource in the selection window based on the measurement [see fig. 24: Step “2410”/”2430”, pg. 14, ¶259 lines 1-12, the UE determines whether PSSCH resources are available; the UE determines whether the PSCCH resources are available in frequency (f2); also see provisional ‘045, fig. 5, pg. 11, lines 1-10, determining whether or not the received bits have been decoded correctly].
	Rajagopal does not explicitly teach the certain subframe of the selection window can be used for the V2X transmission is “determined based on the measurement in the at least one subframe” of the sensing window.
	However Sartori teaches the certain subframe of the selection window can be used for the V2X transmission is determined based on the measurement in the at least one subframe of the sensing window [see fig. 7: Steps “720”/”730”, pg. 3, ¶41 lines 15-22, the UE determines the number of SAs it can decode over a number of subframes of the SA pool to average random fluctuations. The UE then determines the average resource occupancy load (G), which is a crude measurement of the load, the resource occupancy is measured by other means, such as performing energy measurements on the transmission resources comprising the V2X carrier; also see provisional ‘541, pg. 5, ¶24 lines 1-5, determine when to use sensing or when to use another resource allocation method for V2V communications; the UE determines the load on the V2X carrier].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the certain subframe of the selection window can be used for the V2X transmission is determined based on the measurement in the at least one subframe” of the sensing window as taught by Sartori in the system of Rajagopal for preventing unnecessary collisions using a bitmap appendage technique by adjusting the number of retransmissions of a given message [see Sartori pg.4, ¶49 lines 17-21].

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Rajagopal in view Sartori and in further view of Kim et al. (US 9,942,879 B2) hereinafter “Kim” and Sartori et al. (US 10,057,076 B2) hereinafter “Sartori” ‘076.

Regarding Claim 3,
	The combined system of Rajagopal and Sartori discloses the method of claim 1. 
	Neither Rajagopal nor Sartori explicitly teach “the selecting window is configured of 100 consecutive subframes positioned after the sensing window”.
	However, Kim discloses the selecting window is configured of 100 consecutive subframes positioned after the sensing window [see col. 9, lines 60-64, the UE “B” acquires Scheduling Assign (SA) information of UE “C” and UE “D” that have listened to (SA) in subframes of the remaining (SA) transmission sections].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the sensing window is configured of 100  positioned after the sensing window” as taught by Kim in the combined system of Rajagopal and Sartori for efficiently distributing the load of the eNB due to the support of mass content, using the proximity of the devices [see Kim col. 1, lines 35-42].
	Neither Rajagopal, Sartori nor Kim explicitly teach “the sensing window is configured of 1,000 consecutive subframes”.
	However, Sartori 076’ discloses the sensing window is configured of 1,000 consecutive subframes [see col. 6, lines 11-15, the sensing duration is long, more than a subframe, such as 10, 25, 50, 100, 200, or more subframes].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the sensing window is configured of 1,000 consecutive subframes” as taught by Sartori 076’ in the combined system of Rajagopal, Sartori and Kim offering a network-managed approach, for D2D operations to complement and enhance the capabilities of the network, and facilitate more efficient utilization of radio resources for proximate communications [see Sartori col. 4, lines 13-16].

Claims 6 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Rajagopal in view Sartori and in further view of Sartori ‘076.
	
Regarding Claim 6,
	The combined system of Rajagopal and Sartori discloses the method of claim 1. 
	Neither Rajagopal nor Sartori explicitly teach “the UE measures a reference signal within a data channel being scheduled by the scheduling assignment”.
	However, Sartori ‘076 discloses the UE measures a reference signal [see col. 6, lines 15-23, a threshold used on the cell-specific reference signal (CRS) measurement] within a data channel [see col. 6, lines 53-57, among D2D data or other D2D channels] being scheduled by the [see col. 6, lines 58-60, in the scheduling assignment (SA) resource pool].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the UE measures a reference signal within a data channel being scheduled by the scheduling assignment” as taught by Sartori ‘076 in the combined system of Rajagopal and Sartori for offering a network-managed approach, for D2D operations to complement and enhance the capabilities of the network, and facilitate more efficient utilization of radio resources for proximate communications [see Sartori col. 4, lines 13-16].

Regarding Claim 7,
	The combined system of Rajagopal and Sartori discloses the method of claim 1.
	Neither Rajagopal nor Sartori explicitly teach “the UE measures an energy level of a received signal in the at least one subframe”.
	However, Sartori ‘076 teaches the UE measures an energy level of a received signal [see col. 9, lines 33-37, the transmitting UE receives a sensing threshold, (i.e. an energy threshold, power threshold, SNR threshold, or SINR threshold) or a sensing duration parameter X from the communications controller] in the at least one subframe [see fig. 6: Step “174”, col. 8, lines 3-7, over “S” subframes, or over a particular predetermined sensing duration for obtaining average statistics].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the UE measures an energy level of a received signal in the at least one subframe” as taught by Sartori ‘076 in the combined system of Rajagopal and Sartori for offering a network-managed approach, for D2D operations to complement and enhance the capabilities of the network, and facilitate more efficient utilization of radio resources for proximate communications [see Sartori col. 4, lines 13-16].
 
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Rajagopal in view Sartori and in further view of Kim.

Regarding Claim 9,
	The combined system of Rajagopal and Sartori discloses the method of claim 1. 
	Neither Rajagopal nor Sartori explicitly teach “when based on the selecting window referred to as a second selecting window and the certain subframe referred to as a second subframe, the UE selects, from the second selecting window, the second subframe among subframes excluding a first subframe, the first subframe being selected from a first selecting window positioned before the second selecting window”.
	However, Kim discloses based on the selecting window referred to as a second selecting window and the certain subframe referred to as a second subframe [see fig. 4, col. 8, lines 5-19, if the user priority of the UE A is equal to or lower than that of the normal class or the UE B], the UE selects [see fig. 4: Step “427”, col. 8, lines 5-19, the UE B selects resources regardless of the UE A], from the second selecting window [see fig. 4, col. 8, lines 19-25, ensuring resource orthogonality of the UE A], the second subframe among subframes excluding a first subframe [see fig. 4, col. 8, lines 5-19, the Interest ID of the UE B does not include an ID of a group of the UE A], the first subframe being selected from a first selecting window positioned before the second selecting window [see fig. 4: Step “410”, col. 8, lines 5-19, the UE B selects resources orthogonal with the resource region that includes SA and data used by the UE A].  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “based on the selecting window referred to as a second selecting window and the certain subframe referred to as a second subframe, the UE selects, from the second selecting window, the second subframe among subframes excluding a first subframe, the first subframe being selected from a first selecting window positioned before the second selecting window” as taught by Kim in the combined system of Rajagopal and Sartori for efficiently [see Kim col. 1, lines 35-42].

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Rajagopal in view Sartori and in further view of Yasukawa et al. (US 2018/0227971 A1) hereinafter “Yasukawa”.

Regarding Claim 5,
	The combined system of Rajagopal and Sartori discloses the method of claim 1. 
	Neither Rajagopal nor Sartori explicitly teach “the UE decodes a scheduling assignment (SA) being transmitted by another UE through a physical sidelink control channel (PSCCH) in the at least one subframe”.
	However, Yasukawa discloses the UE decodes a scheduling assignment (SA) being transmitted by another UE [see fig. 14, pg. 10, ¶177, lines 9-14, a decoding operation for the radio resource used by the RSU for transmission is performed at a high frequency, and decoding operation for another resource is performed at a low frequency] through a physical sidelink control channel (PSCCH) [see fig. 5A, pg. 4, ¶68, lines 1-4, via a physical sidelink control channel (PSCCH)] in the at least one subframe [see fig. 4A, pg. 4, ¶67, lines 2-4, within a resource pool configured with a bitmap of subframes].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the UE decodes a scheduling assignment (SA) being transmitted by another UE through a physical sidelink control channel (PSCCH) in the at least one subframe” as taught by Yasukawa in the in the combined system of Rajagopal and Sartori for enhancing stability of the synchronization between a UE-type RSU and other UEs by prioritizing the UE-type RSU in the synchronization operation [see Yasukawa pg. 9, ¶161, lines 4-8]. 

Claims 11 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Rajagopal in view Sartori and in further view of Rajagopal et al. (US 10,383,147 B2; also see provisional app. # 62/296,320) hereinafter “Rajagopal” ‘147 and provisional ‘320.

Regarding Claim 11,
	The combined system of Rajagopal and Sartori discloses the method of claim 1. 
	Neither Rajagopal nor Sartori explicitly teach “based on  the  certain  subframe referred to as subframe n, the at least one subframe is subframe n-100*k, wherein n is an integer ranging from 0 to 99, and wherein k corresponds to at least one integer ranging from 1 to 10”.
	However, Rajagopal ‘147 discloses based o622n  the  certain  subframe referred to as subframe n, the at least one subframe is subframe n-100*k, wherein n is an integer ranging from 0 to 99, and wherein k corresponds to at least one integer ranging from 1 to 10 [see col. 12, lines 33-40, if a sub-frame m is skipped for sensing by the first vehicle UE, a resource selection in subframes at m+k*P_min is avoided until a sensing operation is performed in next sub-frame m+k*P_min, and wherein k is an integer and k>0 and P_min is set to 100… the first vehicle UE performs sensing in sub-frames m-k*P_min, and wherein k is an integer in range of 1<=k<=10 and P_min is set to 100; also see provisional ‘320, fig. 9].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “based on  the  certain  subframe referred to as subframe n, the at least one subframe is subframe n-100*k, wherein n is an integer ranging from 0 to 99, and wherein k corresponds to at least one integer ranging from 1 to 10” as taught by Rajagopal ‘147 in the combined system of Rajagopal and Sartori for providing a method and apparatus for resource collision avoidance in vehicle to vehicle communication [see Rajagopal ‘147 col. 2, lines 35-37].

Regarding Claim 12,
	The combined system of Rajagopal and Sartori discloses the method of claim 1. 
	Neither Rajagopal nor Sartori explicitly teach “the pattern information informs the k value”.
	However, Rajagopal ‘147 discloses the pattern information informs the k value [see col. 12, lines 33-40, k is an integer in range of 1<=k<=10; also see provisional ‘320, fig. 9].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the pattern information informs the k value” as taught by Rajagopal ‘147 in the combined system of Rajagopal and Sartori for providing a method and apparatus for resource collision avoidance in vehicle to vehicle communication [see Rajagopal ‘147, col. 2, lines 35-37].

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim (claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim (claim 1) and any intervening claims (claim 9).


Conclusion   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469